NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 24, 2008*
                                    Decided July 30, 2008

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge     

                              KENNETH F. RIPPLE, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge
No. 08‐1309

LARRY W. RADER,                                     Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 3:07‐cv‐00709‐bbc
JOHNSON & JOHNSON, et al.,
     Defendants‐Appellees.                          Barbara B. Crabb,
                                                    Chief Judge.

                                          ORDER

        Larry Rader, proceeding pro se, voluntarily dismissed his negligence claims against
Johnson & Johnson, its subsidiary McNeil PPC, Inc., and Teva Pharmaceuticals USA, Inc.,
under the mistaken impression that doing so was the quickest way for this court to review
the denials of his motions for a default judgment.  Although Rader challenges the district
court’s denials of his motions, he does not have the right to appeal.




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 08‐1309                                                                                 Page 2

       Rader’s state‐court complaint alleged that his wife died because the defendants
negligently failed to warn of the dangers of ingesting together certain medications.  After
the defendants removed the case to federal court, Rader moved for a default judgment,
believing that the defendants failed to timely answer his complaint.  Judge Shabaz denied
Rader’s motion against Teva and recused himself from the case two days later.  Chief Judge
Crabb then denied Rader’s motion against Johnson & Johnson and McNeil.  The next day,
presumably before Rader became aware of Chief Judge Crabb’s order, Rader moved to
vacate Judge Shabaz’s order and also requested permission to appeal if the motion was
denied.  But before the court ruled on that motion, the parties filed a joint stipulation in
which Rader agreed to dismiss on the merits all claims in his complaint.  The stipulation did
not reserve a right to appeal the denial of Rader’s default motions.  Chief Judge Crabb
approved the stipulation and dismissed the case.  See FED. R. CIV. P. 42(a)(2).

        Rader contends that the district court erroneously denied his motions for a default
judgment because, he insists, the defendants’ answers to his complaint were untimely.  But
we cannot consider that argument because Rader voluntarily dismissed his claims against
the defendants.  Plaintiffs normally have “neither the reason nor the right” to appeal after
voluntarily dismissing their claims because they chose to end their lawsuits and have
received the relief they desired.  Chavez v. Ill. State Police, 251 F.3d 612, 654 (7th Cir. 2001);
Boland v. Engle, 113 F.3d 706, 714 (7th Cir. 1997).  This principle prevents plaintiffs from
manufacturing final decisions to circumvent normal interlocutory rules.  See Boland, 113
F.3d at 714.  The Sixth Circuit allows a plaintiff to appeal a voluntary dismissal if, among
other things, the plaintiff reserves the right to appeal in the stipulation of dismissal.  Laczay
v. Ross Adhesives, 855 F.2d 351, 355 (6th Cir. 1988).  We have not adopted that exception, but
even if we had, it would not apply here because Rader did not reserve his right to appeal in
his stipulation. 

        In his reply brief Rader contends that he had to dismiss his case in order to appeal
the denials of his default motions.  But Rader misunderstood the effect of his stipulated
dismissal, and, as we concluded in Boland, we cannot allow plaintiffs to circumvent rules for
interlocutory appeals to exploit a perceived tactical advantage.  See 113 F.3d at 714. 
Furthermore, although Rader’s mistake may have been the result of his proceeding pro se,
“we have never suggested that procedural rules in ordinary civil litigation should be
interpreted so as to excuse mistakes by those who proceed without counsel.”  McNeil v.
United States, 508 U.S. 106, 113 (1993).  Finally Rader may have avoided this result had he
waited for Chief Judge Crabb’s answer to his request for permission to appeal.  She may
have clarified that an interlocutory appeal on that issue would be inappropriate.

                                                                                     DISMISSED.